PER CURIAM.
Appellants seek review of a trial court’s order denying appellants’ motion to dismiss appellees’ complaint and to strike the prayer for attorneys’ fees in an action for declaratory judgment and other relief to obtain reinstatement of appellees as police officers of the City of Winter Garden.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that the trial court erred in failing to grant the motion to strike prayer for attorneys’ fees as no statutory right exists authorizing in the instant case award of attorneys’ fees.
Accordingly, that part of the order denying the motion to strike attorneys’ fees is reversed. In all other respects, the order is affirmed.
Affirmed in part, reversed in part and remanded for further proceedings consistent with the views herein expressed.
OWEN, C. J., and CROSS and DOW-NEY, JJ., concur.